UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6971


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAWRENCE MCARTHUR WEBB, a/k/a Ted Paige,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, District
Judge. (7:06-cr-00079-gec-mfu-2; 7:10-cv-80252-gec-mfu)


Submitted:   September 21, 2010            Decided:   October 6, 2010


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lawrence McArthur Webb, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence McArthur Webb seeks to appeal the district

court’s      order    dismissing       as   untimely      his    28   U.S.C.A.      §   2255

(West Supp. 2010) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that    reasonable     jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El    v.   Cockrell,      537      U.S.   322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude       that    Webb    has   not    made    the   requisite     showing. *


       *
       Although we agree with Webb that the district court’s
procedural ruling that his § 2255 motion was untimely is
erroneous, our careful review of the record leaves us with no
doubt that, on its merits, Webb’s motion fails to state a
debatable claim of the denial of a constitutional right.       We
accordingly deny a certificate of appealability on this basis.



                                              2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3